La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
En esta ocasión nos compete ejercer nuestra jurisdicción gubernativa para repasar los contornos de la facultad cali-ficadora del Registrador de la Propiedad al momento de evaluar escrituras de venta judicial, para su inscripción en el Registro de la Propiedad.
n—I
El 28 de mayo de 2013, el Ledo. Julio C. Colón Ortiz, presentó una escritura de venta judicial en el Registro de la Propiedad, Sección de Guayama. La escritura presen-tada fue otorgada el 27 de abril de 2013 y, en ésta, la Sra. Luz Delia Pedragón Ferrer (peticionaria) figuraba como compradora, mediante la segunda subasta de una propie-dad sita en el municipio de Salinas. El licenciado Colón Ortiz acompañó la escritura de venta judicial con las co-pias certificadas siguientes: (1) de la sentencia emitida por *1028el Tribunal de Primera Instancia; (2) de la orden de ejecu-ción; (3) del mandamiento de ejecución, y (4) del acta de subasta pública, de la cual surgía que el alguacil tuvo ante su consideración el edicto de la subasta correspondiente.
El 5 de noviembre de 2013, el Registrador de la Propie-dad (Registrador), Hon. Ismael L. Purcell Soler, notificó una serie de faltas que impedían la inscripción de la escritura. Específicamente, señaló las siguientes:
• No se acredita que el demandado haya sido notificado de aviso de subasta mediante correo certificado con acuse de recibo. Regla 51.8 Procedimiento Civil.
• Deberá acompañar como documentos complementarios los siguientes documentos judiciales debidamente certificados por la Secretaría del Tribunal: (a) Aviso de Subasta (b) Acta de primera subasta (c) Notificación de Sentencia en Rebeldía por Edicto (d) Certificación de publicación de edictos conforme los establece el artículo 51.8 de las reglas de Procedimiento Civil, (Véase enmienda a este artículo por la Ley 17 del 12 de agosto de 2000).
• Se [sic] garantiza la hipoteca un título negociable, deberá cancelar éste al momento de otorgarse la escritura de adjudicación. Art. 138 L-H- Art. 188.2 RH - Empire Life Ins. vs. Reg. 105 DPR 136. Apéndice, pág. 2.
Oportunamente, el licenciado Colón Ortiz presentó una solicitud de recalificación. En ésta destacó que no se in-cluyó el edicto de subasta como documento complementa-rio, puesto que el alguacil había declarado que lo tuvo ante sí en el acta de subasta pública. No obstante, acompañó el escrito de recalificación con una copia certificada del edicto de subasta, en aras de evitar cualquier confusión al respecto. Con relación a los otros documentos complemen-tarios requeridos por el Registrador, el licenciado Colón Ortiz sostuvo que solicitar estos documentos constituía una intromisión indebida en la función judicial y que la Ley Hipotecaria de 1979, Ley Núm. 198 de 8 de agosto de 1979 (30 LPRA see. 2001 et seq.) (Ley Hipotecaria), y su Regla-mento no contemplaban la presentación de esos documen-tos como requisitos para la inscripción de una escritura de *1029venta judicial. Indicó que de la sentencia dictada por el Tribunal de Primera Instancia y de los documentos que acompañaron la solicitud de inscripción, no se desprendían irregularidades en el procedimiento judicial que justifica-ran requerir su presentación.
Por último, el licenciado Colón Ortiz manifestó reparos con la notificación de faltas del Registrador, aduciendo que la falta relacionada con la cancelación de gravámenes era ambigua, lo que impedía garantizar su cumplimiento. En cuanto a esto, argumentó que el Registrador había errado al concluir que existía un gravamen posterior, en atención a los documentos presentados. Es decir, argüyó que el Re-gistrador había errado al exigir el cumplimiento con lo dis-puesto en el Art. 138 de la Ley Hipotecaria, 30 LPRA ant. see. 2462, que solo aplica a escrituras de cancelación de hipotecas en garantía de títulos transferibles por endoso, pero no así para escrituras de venta judicial. A éstas últi-mas, según asevera, les aplica el Art. 134 de la Ley Hipo-tecaria, 30 LPRA ant. see. 2458.
Así las cosas, el 2 de marzo de 2014, el Registrador de-negó la solicitud de recalificación presentada. Esencial-mente, adujo que los documentos complementarios solici-tados tenían el propósito de evidenciar el cumplimiento, por parte del Tribunal de Primera Instancia, con los requi-sitos plasmados en la Regla 58.1 de Procedimiento Civil, 32 LPRAAp. V.
Con relación a la falta relacionada con la cancelación de gravámenes, el Registrador explicó que la escritura de venta judicial presentada no contenía una expresión que certificara que el notario había recibido el pagaré para pro-ceder a cancelarlo, según lo requiere el Art. 138 de la Ley Hipotecaria, supra. El Registrador destacó, además, que la escritura no especificaba el tipo de gravamen del que se trataba y que, en todo caso, era un requisito ineludible cancelar el título o el pagaré al momento de otorgar una escritura de venta judicial.
*1030Inconforme, el licenciado Colón Ortiz presentó este re-curso gubernativo, en el que reiteró los argumentos esbo-zados en su solicitud de recalificación e imputó al Registra-dor la comisión de cuatro errores relacionados con las faltas notificadas(1) Contando con la comparecencia de am-bas partes, estamos en posición de resolver.
[[Image here]]
Como cuestión de umbral, resulta preciso deter-minar si el Registrador erró al requerir que, en la escritura de venta judicial, se hiciera constar la cancelación del pagaré. El Art. 138 de la antigua Ley Hipotecaria, supra, disponía, en lo pertinente:
Sin peijuicio de lo dispuesto en el art. 136 de esta ley sobre la cancelación de gravámenes posteriores, las inscripciones de hipoteca constituidas para garantizar obligaciones represen-tadas por títulos transferibles por endoso o pagaderos al por-tador, cualquiera que sea la denominación que se les asigne, se cancelarán total o parcialmente mediante escritura otorgada por los tenedores legítimos de los títulos expresados. En todo caso deberá hacerse constar en la escritura la identificación de los títulos y su inutilización o reducción parcial en el acto de otorgamiento. (Énfasis nuestro)(2)
*1031Por otra parte, y en lo que respecta a las ventas judiciales, el Art. 134 de la Ley Hipotecaria de 1979, supra, establecía, en lo pertinente, que “[s]erán canceladas de oficio las inscripciones de hipoteca, cuando de las sucesivas ins-cripciones de la finca resulte que ésta o el derecho sobre el que se constituyó la hipoteca fue ejecutado o vendido en pú-blica subasta”.
Una lectura integrada de ambos artículos no apunta a que éstos sean mutuamente excluyentes. Es de-cir, un notario no está exento del requisito de constatar, en la escritura de venta judicial, la reducción o inutilización del pagaré que representa la obligación que es objeto del pleito judicial. En todos los casos en que una obligación esté garantizada por una hipoteca que, a su vez, esté re-presentada por un pagaré, será indispensable que, cuando tal garantía se ejecute o se venda el bien en pública su-basta en cobro de la obligación, se cancele e inutilice el pagaré que la representa. Nótese, además, que el citado Art. 138 de la Ley Núm. 198 claramente alude a todo caso en el que las obligaciones estén representadas “por títulos transferibles por endoso o pagaderos al portador, cual-quiera que sea la denominación que se les asigne”.
Asimismo, los preceptos relativos a las ventas judiciales contenidos en el Reglamento de la Ley Hipoteca-ria de 1979 apoyan tal conclusión. En lo que concierne a la controversia ante nuestra consideración, el Art. 183.3, al detallar el procedimiento a seguir para la ejecución por la vía sumaria, establece que “[e]l tribunal se asegurará de que el título que representa la obligación garantizada se cancele, sea o no negociable este”. Art. 183.3 del Regla-mento para la Ejecución de la Ley Hipotecaria y del Regis-tro de la Propiedad de 9 de julio de 1980 (Reglamento), según enmendado, Reglamento Núm. 2674 del Departa-mento de Justicia, pág. 99. Asimismo, el Art. 188.2 del Re-glamento, pág. 101, dispone que, en aquellos casos en los que se declaren desiertas las tres subastas y la finca se le *1032adjudique al acreedor ejecutante, este último podrá solici-tar al alguacil que otorgue la escritura de adjudicación correspondiente. En estas instancias, el artículo exige que “[d]e garantizar la hipoteca un título negociable, se cance-lará éste al momento de otorgarse la escritura de adjudi-cación, y se hará constar la reducción que corresponde”. Id.
Eximir al notario de cumplir con el requisito de cancelar el pagaré en la escritura de venta judicial provoca incertidumbre, la cual es inconciliable con la seguridad ju-rídica que nuestro sistema registral busca alcanzar y es, además, jurídicamente incorrecto. Ello, porque la hipoteca que garantiza el pago de la obligación principal contenida en el pagaré, ha dejado de existir al cobrarse la deuda me-diante la ejecución o la venta de la propiedad hipotecada. Al cesar la obligación de pagar, tiene que cancelarse el pagaré. Véase Plaza del Rey, Inc. v. Registrador, 133 DPR 188 (1993). La hipoteca inscrita en el Registro de la Pro-piedad deja de existir, como deja de existir la obligación garantizada. A todas luces, una incongruencia de ese tipo entre el registro y la realidad jurídica es insostenible y atenta contra la seguridad del tráfico jurídico.
La nueva ley hipotecaria, denominada Ley del Registro de la Propiedad Inmobiliaria del Estado Libre Asociado de Puerto Rico, Ley Núm. 210 de 8 de diciembre de 2015 (Ley 210), 30 LPRA see. 6001 et seq., tiene como uno de sus objetivos simplificar el procedimiento ordinario de ejecu-ción de hipotecas y agilizar la inscripción de las escrituras de venta judicial. Véase Exposición de Motivos de la Ley Núm. 210-115. Así, el Art. 112 de la Ley Núm. 210, 30 LPRA see. 6149, según enmendada, dispone lo siguiente:
Vendida o adjudicada la finca o derecho hipotecado y consig-nado el precio correspondiente, en esa misma fecha o fecha posterior, el alguacil que celebró la subasta procederá a otor-gar la correspondiente escritura pública de traspaso en repre-sentación del dueño o titular de los bienes hipotecados, ante el notario que elija el adjudicatario o comprador, quien deberá abonar el importe de tal escritura. La orden que confirma la *1033adjudicación o venta de los bienes hipotecados dispuesta en el Artículo 107 de la presente Ley, no será requisito previo para la otorgación de la escritura pública de traspaso por el alguacil de los bienes hipotecados al adjudicatario o comprador, aun-que sí para que pueda quedar inscrita. El abogado que haya comparecido en el proceso legal en representación de la parte demandante, del adjudicatario o comprador, o haya compare-cido como oficial autorizado de estos últimos en el proceso de pública subasta, estará impedido de autorizar dicho instru-mento público en su capacidad de notario. En dicha escritura el notario dará fe de haber inutilizado y cancelado el pagaré garantizado con la hipoteca objeto de ejecución. El alguacil pondrá en posesión judicial al nuevo dueño, si así se lo solicita dentro del término de veinte (20) días a partir de la venta o adjudicación. Si transcurren los referidos veinte (20) días, el tribunal podrá ordenar, sin necesidad de ulterior procedi-miento, que se lleve a efecto el desalojo o lanzamiento del ocu-pante u ocupantes de la finca o de todos los que por orden o tolerancia del deudor la ocupen. (Énfasis nuestro).
Ciertamente, este artículo consolida lo dispuesto en los Arts. 134 y 138 de la anterior Ley Hipotecaria, supra, que como discutimos son los artículos aplicables a esta controversia. El Art. 112 de la Ley 210, supra, al igual que los de la anterior ley, hacen patente que el notario, en la escritura de venta judicial, deberá dar fe de haber inutili-zado y cancelado el pagaré garantizado con la hipoteca ob-jeto de ejecución.
En el presente caso, según se desprende de la sentencia en rebeldía dictada por el Tribunal de Primera Instancia, el 28 de septiembre de 1998, se otorgó un pagaré a favor de Doral Mortgage Corp. por la suma principal de $40,000. Para garantizar el pago de ese instrumento, se constituyó una hipoteca sobre el inmueble objeto de la venta judicial que nos ocupa. Sin embargo, al momento de otorgar la es-critura de venta judicial, el notario no canceló el referido pagaré. Al así proceder, incumplió con lo dispuesto en la antigua Ley Hipotecaria y su Reglamento. Por tal razón, no erró el Registrador al notificar como falta que no se había cancelado el pagaré en la escritura de venta judicial.
*1034Corresponde, entonces, evaluar los méritos de los otros señalamientos de error planteados por el peticionario. Por estar estrechamente relacionados, atendemos los errores relacionados con el momento y el modo de la calificación.
HH i—I I—I
Como se mencionó, el peticionario sostiene que el Regis-trador erró al demorarse 123 días en atender su escrito de recalificación. Asimismo, arguye que las faltas que le fueron notificadas no fueron claras, por lo que se le dificultó interpretarlas.
Si bien es cierto que, según el Art. 71 de la anti-gua Ley Hipotecaria, el Registrador tenía treinta días para disponer de un escrito de recalificación, este Tribunal ha resuelto que dicho término “no es, ni puede ser, fatal”, sino de carácter directivo. Véanse: Senior Las Marías Corp. v. Registrador, 113 DPR 675, 683 esc. 5 (1982); Algarín v. Registrador, 110 DPR 603 (1981). No obstante, el hecho de que el término sea de carácter directivo no es óbice para que, al amparo del Art. 66.3 del Reglamento, se inicie el procedimiento de una queja por demora.(3) Véase CRIM v. Registradora, 193 DPR 943, 948 (2015).
Anteriormente, hemos advertido que la naturaleza direc-tiva del término de treinta días “no releva a los [...] registra-dores de la propiedad de su obligación de hacer un esfuerzo máximo por cumplir con el referido término”. Senior Las Marías Corp,, supra, pág. 683 esc. 5. Dado que, en el pre-sente caso, el escrito de recalificación no fue atendido hasta 123 días después de su presentación, precisa advertir nue-vamente a los Registradores sobre la importancia de ejercer sus funciones con la diligencia requerida y sin incurrir en *1035demoras que obstaculicen la inscripción de documentos en el Registro.
En lo que respecta a la presunta imprecisión en la notificación de las faltas, el Art. 65 de la Ley Hipotecaria de 1979 (30 LPRA ant. see. 2268) exige al Registrador que la notificación de faltas contenga todos los motivos legales en los que se basa la calificación. Por otra parte, este artí-culo establece la autonomía del Registrador al momento de calificar los documentos presentados. ("El registrador ten-drá autonomía en su facultad calificadora y contra su cali-ficación solamente procederá el recurso [gubernativo]”).
De las faltas notificadas en el presente recurso, no surge ima ininteligibilidad o ambigüedad que imposibilite su comprensión. Lo que sí se infiere de la notificación es que el Registrador erró al momento de citar la disposición legal que resumió en la falta. Resulta preciso, pues, recordarle a los Registradores que, en la notificación de las faltas, “[e]s necesario que [...] citen el precepto legal que sostiene la de-negatoria de que se trate”. S.B. Pharmco P.R. Inc. v. Registrador, 148 DPR 336, 352-354 (1999). Ello evita confusiones y permite que la parte interesada pueda rectificar el error cometido o someter un escrito de recalificación con cabal co-nocimiento del fundamento legal por el cual denegaron su inscripción. “Después de todo, la nota denegatoria no debe inducir a error. Tampoco debe provocar la indefensión de aquellos que de buena fe quieran impugnar la calificación del Registrador de la Propiedad”. Íd., pág. 353.
> HH
En su último señalamiento de error, el peticionario ar-guye que lo resuelto en el caso de C.R.U.V. v. Registrador, 117 DPR 662 (1986), es inaplicable a este caso. Asimismo, sostiene que no era necesario acreditar que el demandando en el caso de ejecución de hipoteca hubiese sido notificado del aviso de subasta mediante correo certificado con acuse. *1036En esencia, su contención principal es que, dado que en C.R.U.V. v. Registrador se interpretó una Regla de Proce-dimiento Civil que posteriormente fue enmendada, la norma allí pautada carece de vigencia. No le asiste la razón.
En C.R.U.V. v. Registrador, supra, este Tribunal dicta-minó que las escrituras de venta judicial no revestían el carácter de los documentos expedidos por autoridad judicial contemplados en el tercer párrafo del Art. 64 de la Ley Hipotecaria de 1979, supra. Al así proceder, se identificó “una categoría intermedia o híbrida: los documentos nota-riales avalados por un trámite judicial”. L.R. Rivera Rivera, Derecho registral inmobiliario puertorriqueño, 3ra ed., San Juan, Ed. Jurídica, 2012, pág. 291. En atención a ello, se determinó que, al solicitar la inscripción de una escritura de venta judicial, se debía acreditar el cumpli-miento con la Regla 58.1 de Procedimiento Civil de 1979, supra, que, en aquel momento, regulaba todo lo relativo a las ventas judiciales. Esto, porque la calificación de los do-cumentos notariales comprendía la validez de los actos y contratos contenidos en ellos, según lo dispuesto en el Art. 64 de la Ley Hipotecaria de 1979, supra.
La regla que actualmente detalla el procedimiento al que han de adherirse los tribunales al momento de llevar a cabo una venta judicial es la Regla 51.7 de Procedimiento Civil, 32 LPRA Ap. V. Ésta corresponde a la anterior Regla 51.8 que se interpretó en C.R.U.V v. Registrador. En la Regla 51.7, tal y como se hacía en la regla anterior, se condiciona la validez de la venta judicial al cumplimiento con el aviso de venta en la forma allí indicada. En lo que atañe el señalamiento de error ante nuestra consideración, la Regla 51.7 exige que la copia del aviso de venta sea enviada al deudor por sentencia, y a su abogado, vía correo certificado con acuse de recibo.
Dado que el incumplimiento con este requisito procesal anula la venta judicial celebrada, no erró el Registrador al *1037requerir evidencia que acreditara que el deudor fue notifi-cado del aviso de subasta mediante correo certificado. Asi-mismo, los demás documentos requeridos, tienen el propó-sito de verificar el cumplimiento con los requisitos procesales dispuestos en la Regla 51.7 de Procedimiento Civil. (4) “Debemos recordar que ‘en materia de venta judicial se proclama como postulado fundamental que no existe pre-sunción a favor de que todo se ha hecho en forma adecuada por el Alguacil’ ”. C.R.U.V. v. Registrador, supra, pág. 669, citando a M.R. Aguiló, La calificación de los documentos ju-diciales, 77 Rev. Der. Pur. 83, 91 (1981). Precisamente por ello, corresponde al comprador probar que se ha cumplido cabalmente con las reglas y los estatutos aplicables.
Después de todo, la función calificadora del Registrador abarca “las formas extrínsecas de los docu-mentos presentados, la capacidad de los otorgantes y la validez de los actos y contratos contenidos en tales documentos”. Art. 64 de la Ley Hipotecaria de 1979 (30 LPRA ant. see. 2267). Para cumplir cabalmente tal fun-ción, este artículo dispone específicamente que el Registra-dor podrá “requerir que se produzcan los documentos ne-cesarios para una adecuada calificación, bien sean éstos notariales, judiciales o administrativos”. Véase, además, Art. 116.2 del Reglamento. Por otra parte, este Tribunal ha dispuesto, reiteradamente, que tanto la Ley 198 como su reglamento le asignan al Registrador una facultad limi-tada al calificar un documento judicial.(5) Santiago v. *1038E.L.A., 163 DPR 149 (2004). Véanse, además: R & G Premier Bank P.R. v. Registradora, 158 DPR 241 (2002); Narváez v. Registrador, 156 DPR 1 (2002); U.S.I. Properties, Inc. v. Registrador, 124 DPR 448 (1998).
V
En mérito de la discusión que antecede, no erró el Regis-trador al requerir que, en la escritura de venta judicial, se hiciera constar la cancelación del pagaré que representaba la garantía ejecutada. Asimismo, actuó correctamente el Re-gistrador al requerir documentos que evidenciaran el cum-plimiento con los requisitos procesales que establece la Re-gla 51.7 de Procedimiento Civil, supra. Esto, en virtud de lo resuelto por este Tribunal en C.R.U.V. v. Registrador, supra.
Por otra parte, y como se discutió, resulta ne-cesario aprovechar la oportunidad para, nuevamente, re-cordar a los Registradores de la Propiedad la importancia de su magisterio y reiterar que éste ha de ejercerse con extrema diligencia y rigurosidad. La inobservancia de los términos dispuestos para cumplir con sus funciones y el incumplimiento con los requisitos que rigen la notificación de faltas, especialmente la referencia al precepto legal que las motiva, son incompatibles con el puesto de Registrador de la Propiedad. Los Registradores deben ser rigurosos y meticulosos al notificar faltas y deben atender con la pre-mura que ameritan los documentos que se presentan para ser calificados en aras de garantizar su pronta inscripción.
Por los fundamentos que anteceden, se confirma la reca-lificación recurrida.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco concurrió sin opinión escrita.

(1) Los señalamientos de error planteados son los siguientes; (1) tardarse 123 días en atender la recalificación; (2) determinar que a la escritura de venta judicial presentada le aplicaban las disposiciones del Art. 138 de la Ley Hipotecaria de 1979 (30 LPRA. ant. sec. 2462), el Art. 188.2 del Reglamento para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, Reglamento Núm, 2674 del Departa-mento de Justicia (Reglamento Hipotecario), y la Regla 51,8 de Procedimiento Civil, 32 LPRAAp. V; (3) determinar que las notificaciones de faltas no deben ser claras, pues le corresponde al presentante interpretarlas, y (4) determinar que lo resuelto en C.R.U.V. v. Registrador, 117 DPR 662 (1986), aplicaba al caso.


 La controversia ante nuestra consideración se rige por las disposiciones de la Ley Hipotecaria y del Registro de la Propiedad de 1979, Ley Núm. 198 de 8 de agosto de 1979 (Ley Hipotecaria), 30 LPRA see. 2001 et seq., y su Reglamento, por ser la ley vigente al momento que se suscita la controversia que hoy atendemos. Como se sabe, esta ley fue derogada por la Ley del Registro de la Propiedad Inmobiliaria del Estado Libre Asociado de Puerto Rico, Ley Núm. 210-2016, según enmendada, 30 LPRA see. 6001 et seq. El Art. 322 de la Ley Núm. 210-2016 indica que ésta entrará en vigor noventa días después de su aprobación. Como veremos, la nueva ley reafirma lo dispuesto en la citada Ley Núm, 198, con lo cual el resultado a que llegaríamos al amparo del nuevo estatuto sería el mismo. Véase discusión, infra.


 El Art, 234 de la Ley Núm. 210 de 8 de diciembre de 2015 (30 LPRA see. 6386) dispone expresamente, en lo pertinente, que “[e]l incumplimiento con el tér-mino dispuesto en este Artículo dará lugar a sanciones disciplinarias según se dis-ponga por reglamento”,


 En cuanto a la notificación de sentencia en rebeldía por edicto, de la senten-cia en rebeldía dictada por el Tribunal de Primera Instancia el 17 de mayo de 2012 se desprende que la parte demandada fue emplazada mediante la publicación de edic-tos y nunca compareció al pleito. Por tal razón, en atención al texto de la Regla 65.3 de Procedimiento Civil, supra, era necesario que la sentencia en rebeldía le fuese notificada por edicto. Véase Bco. Popular v. Andino Solís, 192 DPR 172 (2015).


 El Art. 64 de la Ley Núm. 198 de 1979 dispone, en lo pertinente:
“En cuanto a los documentos expedidos por la autoridad judicial, la calificación expresada se limitará:
“(1) Ala jurisdicción y competencia del tribunal; a la naturaleza y efectos de la resolución dictada si ésta se produjo en el juicio correspondiente; y si se observaron en él los trámites y preceptos esenciales para su validez;
*1038“(2) a las formalidades extrínsecas de los documentos presentados, y
“(3) a los antecedentes del Registro”. 30 LPRA. ant. see. 2267.